992 F.2d 1216
144 L.R.R.M. (BNA) 2744
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.HOSPITALITY & TRAVEL, INC. d/b/a the Toledo Inn, Respondent.
No. 93-5422.
United States Court of Appeals, Sixth Circuit.
April 29, 1993.

Before GUY and NELSON, Circuit Judges, and ENGEL, Senior Circuit Judge.


1
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Hospitality & Travel, Inc. d/b/a The Toledo Inn, Northwood, Ohio, its officers, agents, successors, and assigns, enforcing its order dated January 8, 1993, in Case No. 8-CA-24750, and the Court having considered the same, it is hereby


2
ORDERED AND ADJUDGED by the Court that the Respondent, Hospitality & Travel, Inc. d/b/a The Toledo Inn, Northwood, Ohio, its officers, agents, successors, and assigns, shall:

1. Cease and desist from

3
(a) Failing to continue in effect all the terms and conditions of employment of the agreement by:


4
--failing to grant employees the wage increase described in article 11 of the collective-bargaining agreement.


5
--failing to establish an employee pension plan as described in article 25 of the collective-bargaining agreement.


6
--failing to make health and welfare contributions as required by article 24 of the collective-bargaining agreement.


7
(b) Bypassing the Union and dealing directly with the employees and obtaining their agreement to forego the wage increases.


8
(c) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


9
2. Take the following affirmative action necessary to effectuate the policies of the Act.


10
(a) On request, bargain collectively and in good faith with the Union as the limited exclusive collective-bargaining representative in the unit described below:


11
All waitresses, busboy/dishwashers/kitchen helpers, hostesses/cashiers, cooks, bartenders, housekeeping employees, banquet waitresses, desk clerks, night auditors, bellmen, secretaries, maintenance employees, laundry employees, and housemen employed by the Employer at its 2426 Oregon Road, Northwood, Ohio facility, excluding all professional employees, guards and supervisors as defined in the Act.


12
(b) Make whole unit employees for any loss of benefits or other expenses suffered as a result of its failure to grant wage increases, establish an employee pension plan, and make health and welfare contributions as required by the collective-bargaining agreement.


13
(c) Preserve and, on request, make available to the Board or its agents for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amounts due under the terms of this Judgment.


14
(d) Post at its facility in Northwood, Ohio, copies of the attached notice marked "Appendix."   Copies of the notice, on forms provided by the Regional Director for Region 8, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.   Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


15
(e) Notify the Regional Director in writing within 20 days from the date of this Judgment what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

16
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


17
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

18
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


19
WE WILL NOT fail to continue in effect all the terms and conditions of employment of the agreement with Teamsters, Chauffeurs, Warehousemen and Helpers Union Local 20 a/w International Brotherhood of Teamsters, AFL-CIO by failing to grant employees the wage increase described in article 11;  failing to establish an employee pension plan as described in article 25;  and failing to make health and welfare contributions as required by article 24 of the collective-bargaining agreement.


20
WE WILL NOT bypass the Union and deal directly with the employees to obtain their agreement to forego any wage increases.


21
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


22
WE WILL, on request, bargain collectively and in good faith with the Union as the limited exclusive collective-bargaining representative in the unit described below:


23
All waitresses, busboy/dishwashers/kitchen helpers, hostesses/cashiers, cooks, bartenders, housekeeping employees, banquet waitresses, desk clerks, night auditors, bellmen, secretaries, maintenance employees, laundry employees, and housemen employed by the Employer at its 2426 Oregon Road, Northwood, Ohio facility, excluding all professional employees, guards and supervisors as defined in the Act.


24
WE WILL make whole unit employees for any loss of benefits or other expenses suffered as a result of our failure to grant wage increases, establish an employee pension plan, and make health and welfare contributions as required by the collective-bargaining agreement.

HOSPITALITY & TRAVEL, INC. d/b/a
THE TOLEDO INN

25
/s/ (Employer)

Dated __________
By __________ (Representative) (Title)

26
This is an official notice and must not be defaced by anyone.


27
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.   Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 1240 East 9th Street, Room 1695, Cleveland, Ohio 44199-2086, Telephone 216-522-3729.